IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,884-01


                      EX PARTE SCOTTIE LOUIS FORCEY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F43132-A IN THE 249TH DISTRICT COURT
                             FROM JOHNSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life’ imprisonment without possibility of parole. The Tenth Court of Appeals

affirmed his conviction. Forcey v. State, No. 10-09-00335-CR (Tex. App. — Waco, May 19, 2010

(not designated for publication).

        Applicant contends that his sentence of life without possibility of parole violates the Eighth

Amendment prohibition on cruel and unusual punishment, because he was sixteen years old when
                                                                                                  2

he committed the offense. See Miller v. Alabama, 132 S. Ct. 2455, 2469, 183 L. Ed. 2d 407 (2012);

Ex parte Maxwell, 424 S.W.3d 66 (Tex. Crim. App. 2014).

       The State responds, based upon the record, that Applicant was a juvenile at the time of the

offense and that Applicant is entitled to relief. We agree. Relief is granted. The sentence in Cause

No. F43132 in the 249th District Court of Johnson County is set aside, and Applicant is remanded

to the custody of the Sheriff of Johnson County for a new punishment hearing. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish